DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15th 2022 has been entered. 
Response to Amendment
3.          The Amendment filed on March 15th 2022 has been entered. Currently claims 1, 4 – 8, 10 – 14, 1 and 18 - 20 have been amended and Claims 1 - 20 are pending in the application.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 1 -3, filed March 15th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully

In regards to independent claim 1, applicant argues that it has not been shown that one of ordinary skill in the art would have been motivated to combine Golovin with Jeong and Thumfart or with Jeong,  Thumfart and Srinivas as alleged. 
Examiner respectfully disagrees and submits in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jeong teaches search definitions for nodes, Thumfart teaches search definitions for dependency graphs and Golovin teaches suggested changes for search definitions. This response reflects examiner’s position to similar amendments in independent claims 11 and 20 and thus dependent claims 2 – 10 and 12 – 19 inherit such examiner observations too. 
In regards to independent claim 20, and amended independent claims 1 and 11, are now recited to indicate “using a code analyzer” to analyze the identified implementation cruxes (or crux elements) and using the output from the code analyzer 
Examiner respectfully disagrees and submits that Golovin teaches various blackbox optimization techniques in paragraphs [0023], [0117] that ensure the parameter optimization system does not produce duplicate suggestions.  
In regards to independent claim 11, applicant argues that as amended to recite “providing one or more of the suggested changes for the identified implantation cruxes to a search developer via a user interface for approval  to improve performance for the database search definitions set” is not taught by Golovin. 
Examiner respectfully disagrees. Golovin teaches a user accepting new changes and defines a user as a developer in paragraph [0160]. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments in particular to independent claims 1, 11 and 20 and dependent claims 4, 5 and 16 and are made in view of Seetharama et al., (United States Patent Publication Number 20170004531), Slezak et al., (United States Patent Publication Number 20200004749) and Paulini et al., (United States Patent Publication Number 20180038929)
35 U.S.C. §101
5.     Applicant’s amendment to claims 1 and 11 overcomes the 35 U.S.C. §101 rejection therefore the 35 U.S.C. 101 rejection is withdrawn.

Claim Rejections - 35 USC § 112

6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL-The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise,
and exact terms as to enable any person skilled in the art to which it pertains, or with which it
is most nearly connected, to make and use the same, and shall set forth the best mode
contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the
manner and process of making and using it, in such full, clear, concise, and exact terms as to
enable any person skilled in the art to which it pertains, or with which it is most nearly
connected, to make and use the same, and shall set forth the best mode contemplated by the
inventor of carrying out his invention.

7. 	Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ),
first paragraph, as failing to comply with the written description requirement. The
claim(s) contains subject matter which was not described in the specification in such a
way as to reasonably convey to one skilled in the relevant art that the inventor or a joint
inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had
possession of the claimed invention. The amended claims disclose “database search definition(s);“ however applicant’s original disclosure does not provide support for these “database search definition(s);“ According to applicant’s disclosure in paragraphs [0008] – [0010] and in [017] indicate a “search definition can be written in, in whole or in part, a database language or a search language.” There is no disclosure of “database search 


8. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9. 	Claims 1, 6, 8, 10 – 14 and 18 – 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims disclose “database search definition(s).” Applicant’s disclosure in paragraphs [0008] – [0010] and in [017] indicate a “search definition can be written in, in whole or in part, a database language or a search language.” Examiner will interpret this to mean a search or request or query in a manner indicated by the platform of choice. Dependent claims 2 – 5, 7, 9 and 15 – 17 suffer inherit the same defect.

 

Claim Rejections – 35 U.S.C. §103

10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 and  2 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (United States Patent Publication Number 20190362007) hereinafter Jeong, in view of Thumfart et al., (United States Patent Number 8978010) hereinafter Thumfart and in further view of Golovin et al., (United States Patent Publication Number 20200111018 hereinafter Golovin.
Regarding claim 1 Jeong teaches a  method comprising: generating a dependency graph (Fig. 6 (620) generate data dependency graph [0091]) for a database search definition set, (Fig. 15, (1500) combined query V1 and query V2 [0138]) wherein the dependency graph (Fig. 6, (620) data dependency graph [0091]) comprises nodes representing (Nodes can represent [0099]) database search definitions (statements, [0099]) which can include query statements see paragraph [0103] of the database search definition set (Fig. 15, (1500) combined query V1 and query V2 [0138]) and wherein the dependency graph (Fig. 6, (620) data dependency graph [0091]) indicates dependency (and edges can represent the dependencies [0099]) between database search definitions (statements, [0099]) which can include query statements see paragraph [0103] in the database search definition set; (Fig. 15, (1500) combined query V1 and query V2 [0138]) 
Jeong does not fully disclose reducing the dependency graph for a given database search definition, wherein the reducing removes database search definitions on which the given database search definition does not depend, wherein the given database search definition is a root of a tree within the dependency graph; removing elements in the given database search definition of the reduced dependency graph based on context criteria; wherein the context criteria identifies relevant elements and irrelevant elements are removed; removing elements in the remaining database search definitions of the reduced dependency graph based on search definition criteria, wherein the search definition criteria identifies relevant elements and irrelevant elements are removed; identifying one or more implementation crux elements in the database search definitions of the reduced dependency graph; using a code analyzer to analyze the identified implementation crux elements; generating suggested changes to the identified implementation crux elements based on output form the code analyzer and identifying one or more of the suggested changes to the identified implementation crux elements to improve performance of the database search definition set.
Thumfart teaches reducing the dependency graph (ABS., associates nodes in the 
dependency graph can be pruned) (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23) for a given database search definition, (source artifact nodes Col. 11 ln 20) information that is compilable to an executable runtime see Col. 4 ln 67 – Col. 5 ln 1 - 5 wherein the reducing (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23) removes database search definitions on which the given database search definition does not depend, (responsive to determining that a source artifact is not necessary to compile, a source artifact node for the source artifact can be removed from the dependency graph representation Col. 8 ln 66 – Col. 9 ln 1 - 3) wherein the given database search definition (source artifact nodes Col. 11 ln 20) information that is compilable to an executable runtime see Col. 4 ln 67 – Col. 5 ln 1 – 5) is a root (Fig. 6 The only root is sccl ( 655Q). It will be the first element Col 16 ln 27 – 28) of a tree (of the topologically sorted list Col. 16 ln 28) within the dependency graph; (FIG. 6 
 removing elements (removing elements Col. 15 ln 46) in the given database search definition (source artifact nodes Col. 11 ln 20) information that is compilable to an executable runtime see Col. 4 ln 67 – Col. 5 ln 1 – 5) of the reduced dependency graph (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23)  based on context criteria; (where w.incomingFromExternal:=w.incomingFromExternal-1.Col. 13 ln 26) wherein the context criteria (where w.incomingFromExternal:=w.incomingFromExternal-1. Col. 13 ln 26)   identifies relevant elements (Example 8: 1. Only the definition of function b changed: Compiling ( changed) B is necessary Col. 7 ln 32 – 33) (Example 8: 3. Only type al changed: Compiling (unchanged) B is necessary. Col. 7 ln 36 - 37)  and irrelevant elements are removed (Example 8: 2. Only some comments in B changed: Compiling (changed) B is unnecessary. Col. 7 ln 34 – 35) (4. Only type a2 changed: Compiling (unchanged) B is unnecessary. Col. 7 ln 38 - 39) removing elements (removing elements Col. 15 ln 46) in the remaining database search definitions (at this point, a remaining unprocessed strongly connected component with no dependencies (SCC 955S) is chosen to be compiled. Col. 18 ln 59 - 62) of the reduced dependency graph (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) 
unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23) based on search definition criteria;  (where   wherein the search definition criteria  (where 
F.incomingFromExtemal:=F.incomingFromExternal-1 = 0. Col. 16 ln 42 – 43)
 identifies relevant elements (Example 8: 1. Only the definition of function b changed: Compiling ( changed) B is necessary Col. 7 ln 32 – 33) (Example 8: 3. Only type al changed: Compiling (unchanged) B is necessary. Col. 7 ln 36 - 37) and irrelevant elements (Example 8: 2. Only some comments in B changed: Compiling (changed) B is unnecessary. Col. 7 ln 34 – 35) (4. Only type a2 changed: Compiling (unchanged) B is unnecessary. Col. 7 ln 38 - 39) are removed  (responsive to determining that a source artifact is not necessary to compile, a source artifact node for the source artifact can be removed from the dependency graph representation. Col. 8 ln 66 – Col. 9 ln 1 – 3);
identifying one or more implementation crux elements (a performance attribute i.e. the sum of all v.incomingFromExternal for v in scc is maintained Col. 15 ln 19 – 23) see other identification of performance in Col. 5 ln 48 – 51, Col. 17 ln 24 – 28, Col. 21 ln 27 – 28) in the database search definitions (source artifact nodes Col. 11 ln 20) information that is compilable to an executable runtime see Col. 4 ln 67 – Col. 5 ln 1 – 5) of the reduced dependency graph (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23)

component as described herein. Such aggregated counts can be stored as associated with respective strongly connected components. Thumfart Col. 17 ln 24 – 28)
	Golovin teaches using a code analyzer (Fig. 12, (126) black-box optimizer(s)  [0380]) to analyze (evaluation [0381]) the identified implantation crux elements; (adjustable parameters [0389] such as “implementation crux elements”) generating (provide [0380]) suggested changes (suggested set of parameters [0382])  to the identified implementation crux elements (adjustable parameters [0389] such as “implementation crux elements”) based on output (outputting values of the
parameters defined by a current best argument value [0136]) from the code analyzer (Fig. 12, (126) black-box optimizer(s)  [0380])  and identifying one or more of the suggested changes (Fig. 13, (1306) obtain new suggested set of values [0389]) to the identified implementation crux elements (adjustable parameters [0389] such as “implementation crux elements”) to improve performance (improve the overall performance [0092]) of the database search definition set (plurality of requests [0115]) such as “search definition set”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong in view of Thumfart to incorporate the teachings of  Golovin wherein using a code analyzer to analyze the identified implantation crux elements; generating suggested changes to the identified implementation crux elements base on output from the code analyzer identifying one or more suggested changes to the identified implementation crux elements to improve performance of the search definition set.  By doing so the parameter optimization system of the present disclosure can be employed to simultaneously optimize or otherwise improve adjustable parameters associated with any number of different systems including, for example, one or more different models, products, processes, and/or other systems. the Golovin [0094].
Regarding claim 2 Jeong in view of Thumfart and in further view of Golovin 
teaches the method of claim 1. 
	Jeong as modified does not fully disclose wherein the one or more
 implementation crux elements are performance-impacting elements.
Thumfart teaches wherein the one or more  implementation crux elements 
(storing an aggregation of counts for the nodes Col. 17 ln 24 - 25) are performance-impacting elements (performance enhancement can be achieved Col. 17 ln 24)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Thumfart  wherein the one or more  implementation crux elements are performance-impacting elements. By doing so the framework can attempt to keep objects of the same compiler adjacent in the topological order so that separate
submissions to the compiler are minimized for performance reasons. Thumfart Col 5 ln 48 – 51

Claims 3, 6 – 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (United States Patent Publication Number 20190362007) hereinafter Jeong, in view of Thumfart et al., (United States Patent Number 8978010) hereinafter Thumfart in  view of Golovin et al., (United States Patent Publication  
Regarding claim 3 Jeong in view of Thumfart and in further view of Golovin teaches the method of claim 1.
Jeong as modified does not fully teach further comprising: flagging the given search view based on identification of one or more implementation crux elements.
Srinivas teaches further comprising: flagging the given search view (color the nodes in the call tree [0020]) based on identification of one or more implementation crux elements (nodes (representing invocations) that are annotated with the cumulative performance costs of each node. [0020])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart and in further view of Golovin to incorporate the teachings of Srinivas further comprising: flagging the given search view based on identification of one or more implementation crux elements. By doing so the cummulative cost of an invocation that exceeds a threshold value is determined. Srinivas [0020]

Regarding claim 6 Jeong in view of Thumfart and in further view of Golovin teaches the method of claim 1.
wherein the identifying comprises generating a list of the identified one or more implementation crux elements and their respective database search definitions in which they were identified.
	Srinivas teaches wherein the identifying comprises generating a list of the identified one or more implementation crux elements and their respective database search definitions in which they were identified (ABS., presenting to the user a list of costs associated with the selected invocations) (FIG. 2 shows version 1 of call tree for application A. In version 1, the hotspots in Components X and Y would be x3, x5, yl and y2. The costs for components X and Y would be 10"/o cost forX, and 14% cost forY.. FIG. 3 shows a version 2 of call tree for Application A. In version 2, the hotspots in Components X and Y would be x2 and yl. In version 2, cost for Y at 12% is about the same as in version 1, but the cost for X has declined to 5%. [0030])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart and in further view of Golovin to incorporate the teachings of Srinivas wherein the identifying comprises generating a list of the identified one or more implementation crux elements and their respective search definitions in which they were identified.  By doing so the user can examine costs at an individual component level, thus abstracting differences at the invocation level between versions. Srinivas [0030].

Regarding claim 7 Jeong in view of Thumfart and in further view of Golovin teaches the method of claim 1.
Jeong as modified does not fully teach, further comprising: updating one or more database search definitions determined to have at least one implementation crux element based on its associated implementation crux element.
	Srinivas teaches further comprising: updating one or more database search definitions (SegmentedCum values have been updated up the call chain for all ancestors of node P [0026]) determined to have at least one implementation crux element (ABS., each node representing an invocation and each node being annotated with a cumulative
performance cost for the node) (nodes (representing invocations) that are annotated with the cumulative performance costs of each node [0020]) based on its associated implementation crux element  (The corresponding costs associated with components java.lang.ClassLoader, orgeclipse.core.runtime, and org.eclipse.osgi are also higher than in Eclipse 3 .0. [0046])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart and in further view of Golovin to incorporate the teachings of Srinivas further comprising: updating one or more search definitions determined to have at least one implementation crux element based on its associated implementation crux element. By doing so just choosing


Regarding claim 8 Jeong in view of Thumfart and in further view of Golovin teaches the method of claim 1.
Jeong as modified further teaches comprising: receiving a request (Fig. 2, (210) receive input procedure [0053]) in the database search definition set (Fig. 15, (1500) combined query V1 and query V2 [0138])
Jeong as modified does not fully disclose to identify implementation crux elements.
	Srinivas teaches further comprising: to identify implementation crux elements (Suppose we are only interested in reporting invocations with cumulative costs that are greater than or equal to a threshold value of 5% in the component of interest to the user ( component X). [0018]) 
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart and in further view of Golovin to incorporate the teachings of Srinivas to identify implementation crux elements  in the search definition set. By doing so it allows assigning "performance" blame to individual components and secondly we can identify 

Regarding claim 9 Jeong in view of Thumfart and in further view of Golovin teaches the method of claim 1.
Jeong as modified does not fully teach further comprising: providing the identified one or more implementation crux elements.
	Srinivas teaches further comprising: providing the identified one or more implementation crux elements (Tables 4 and 5 provide the results from our tool on
applications Al-A 4, our server based applications. SegmentedCum costs provided are in terms of number of instructions summed across expensive methods in the component, the total cumulative costs accounted by the tool across components,
the number of instructions for the thread(s) performing the main transaction of interest, and the number of "interesting hotspot invocations" identified by the tool. [0036])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart and in further view of Golovin  to incorporate the teachings of Srinivas further comprising: providing the identified one or more implementation crux elements. By doing so Table 4 shows the results from our technique of segmentation with the 0% threshold value. Table 5 shows the same results with a 5% threshold value. Table 4 

Regarding claim 10 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the method of claim 9.
Jeong as modified does not fully teach wherein providing comprises displaying the one or more implementation crux elements and their respective database search definitions.
Srinivas teaches wherein providing comprises displaying (TABLE 1 – Percentage Base Cost of Invocations (nodes) [0018]) the one or more implementation crux elements (TABLE 1 - Percentage Base Costs 1, 1, 2, 0, 0, 2, 0, 5, 3, 4, 5 [0018]) see Figs. 1 – 3 and their respective database search definitions (TABLE 1 – Invocations (nodes) x1, x2, x3, x4, y1, y2, y3, y4, z1, z2, z3 [0018]) see Figs. 1 – 3
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart and in further view of Golovin to incorporate the teachings of Srinivas wherein providing comprises displaying the one or more implementation crux elements and their respective search definitions. By doing so summarization of  performance costs on a 

Regarding claim 11 Jeong teaches one or more non-transitory computer-readable storage media (one or more computer-readable media (e.g., storage or other tangible media) or stored in one or more computer-readable storage devices.) storing computer-executable instructions (computer-executable instructions [0059]) for causing a computing system to perform a method, (computing system 110 [0048]) the method comprising: receiving a request (Fig. 2, (210) receive input procedure [0053]); in a search definition set; (Fig. 15, (1500) combined query V1 and query V2 [0138]) accessing (identifying [0118]) a hierarchical representation (Fig. 6, (640) dependency graph [0093]) of the search definition set; (Fig. 15, (1500) combined query V1 and query V2 [0138]) based on an initial search definition, (statements, [0099]) which can include query statements see paragraph [0103]
Jeong does not fully disclose to identify implementation cruxes;  reducing the hierarchical representation based on an initial search definition, wherein the reducing comprises removing search definitions unrelated to the initial search definition based on the hierarchical representation; reducing the hierarchical representation wherein the reducing comprises removing search definitions unrelated to the initial search definition based on the hierarchical representation; focusing the reduced hierarchical representation, wherein the focusing comprises removing elements of the initial database search definition based on context criteria and removing elements of remaining database search definitions in the reduced hierarchical representation  based on search definition criteria; identifying one or more implementation cruxes in the database search definitions  of the reduced focused hierarchical representation based on crux criteria; providing the identified implementation cruxes; using a code analyzer to analyze the identified implementation cruxes; generating suggested changes to the identified implementation cruxes based on output from the code analyzer; and providing one or more of the suggested changes for the identified implementation cruxes to a search developer via a user interface for approval to improve performance of the database search definition set.
Srinivas teaches  to identify implementation crux elements (Suppose we are only interested in reporting invocations with cumulative costs that are greater than or equal to a threshold value of 5% in the component of interest to the user ( component X). [0018]) and providing the identified implementation cruxes (Tables 4 and 5 provide the results from our tool on applications Al-A 4, our server based applications. SegmentedCum costs provided are in terms of number of instructions summed across expensive methods in the component, the total cumulative costs accounted by the tool across components, the number of instructions for the thread(s) performing the main 
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Srinivas to identify implementation crux elements  in the search definition set and providing the identified implementation cruxes. By doing so it allows assigning "performance" blame to individual components and secondly  we can identify differences in two versions of the same applications, again at the component level, even if the corresponding call sequences are different. Srinivas  [0049]
Thumfart teaches reducing (pruning Col. 3 ln 8) the hierarchical representation (dependency graph Col 4 ln 7) wherein the reducing (pruning Col. 3 ln 8)  comprises removing search definitions unrelated to the initial search definition based on the hierarchical representation; (responsive to determining that a source artifact is not necessary to compile, a source artifact node for the source artifact can be removed from the dependency graph representation Col. 8 ln 66 – Col. 9 ln 1 - 3) focusing (removing Col. 10 ln 5) the reduced hierarchical representation, (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23) wherein the focusing comprises removing elements (removing elements Col. 15 ln 46) of the initial search definition based on context criteria (where  and removing elements (removing elements Col. 15 ln 46) of remaining search definitions (at this point, a remaining unprocessed strongly connected component with no dependencies (SCC 955S) is chosen to be compiled. Col. 18 ln 59 – 62) in the reduced hierarchical representation  (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23) based on search definition criteria; (where F.incomingFromExtemal:=F.incomingFromExternal-1 = 0. Col. 16 ln 42 – 43) identifying one or more implementation cruxes (a performance attribute i.e. the sum of all v.incomingFromExternal for v in scc is maintained Col. 15 ln 19 – 23) see other identification of performance in Col. 5 ln 48 – 51, Col. 17 ln 24 – 28, Col. 21 ln 27 – 28) in the search definitions  (source artifact nodes Col. 11 ln 20) information that is compilable to an executable runtime see Col. 4 ln 67 – Col. 5 ln 1 – 5) of the reduced focused hierarchical representation (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23) based on crux criteria; (performance optimization Col. 15 ln 21) 
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart wherein reducing the hierarchical representation wherein the reducing 
Golovin teaches using a code analyzer (Fig. 12, (126) black-box optimizer(s)  [0380]) to analyze (evaluation [0381]) the identified implantation crux elements; (adjustable parameters [0389] such as “implementation crux elements”) generating (provide [0380]) suggested changes (suggested set of parameters [0382])  to the identified implementation crux elements (adjustable parameters [0389] such as “implementation crux elements”) based on output (outputting values of the
parameters defined by a current best argument value [0136]) from the code analyzer (Fig. 12, (126) black-box optimizer(s)  [0380])  and providing (providing [0117]) one or more of the suggested changes (Fig. 13, (1306) obtain new suggested set of values  for the identified implementation cruxes (adjustable parameters [0389] such as “implementation crux elements”) to a search developer (user [0110]) via a user interface (via an interactive user Interface [0379]) for approval (receive and accept an adjustment to the suggested trial from a user, [0110]) to improve performance (improve the overall performance [0092]) of the database search definition set (plurality of requests [0115]) such as “search definition set”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong in view of Thumfart to incorporate the teachings of  Golovin wherein providing suggested changes to the identified implementation crux elements to improve performance of the search definition set.  By doing so the parameter optimization system of the present disclosure can be employed to simultaneously optimize or
otherwise improve adjustable parameters associated with any number of different systems including, for example, one or more different models, products, processes, and/or other systems. the Golovin [0094].

Regarding claim 12 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the one or more non-transitory computer-readable storage media of claim 11. 
the method further comprising: generating the hierarchical representation (Fig. 6 (620) generate data dependency graph [0091]) of the search definition set (Fig. 15, (1500) combined query V1 and query V2 [0138])  based on dependencies (and edges can represent the dependencies [0099]) between search definitions  (statements, [0099]) which can include query statements see paragraph [0103] in the search definition set (Fig. 15, (1500) combined query V1 and query V2 [0138])

Regarding claim 13 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the one or more non-transitory computer-readable storage media of claim 11. 
Jeong as modified does not fully disclose the method further comprising: generating a list of the identified implementation cruxes, wherein the list identifies search definitions for the respective identified implementation cruxes.
Srinivas teaches  generating a list of the identified implementation cruxes, wherein the list identifies search definitions for the respective identified implementation cruxes. (ABS., presenting to the user a list of costs associated with the selected invocations) (FIG. 2 shows version 1 of call tree for application A. In version 1, the hotspots in Components X and Y would be x3, x5, yl and y2. The costs for 
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart and Golovin to incorporate the teachings of Srinivas wherein the identifying comprises generating a list of the identified one or more implementation crux elements and their respective search definitions in which they were identified.  By doing so the user can examine costs at an individual component level, thus abstracting differences at the invocation level between versions. Srinivas [0030].

Regarding claim 14 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the one or more non-transitory computer-readable storage media of claim 11. 
Jeong does not fully disclose the method further comprising: setting an indicator associated with the initial search definition indicating at least one implementation crux was identified.
the method further comprising: setting an indicator associated with the initial search definition (color the nodes in the call tree [0020])  indicating at least one implementation crux was identified. (nodes (representing invocations) that are annotated with the cumulative performance costs of each node. [0020])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart, in view of Golovin to incorporate the teachings of Srinivas setting an indicator associated with the initial search definition indicating at least one implementation crux was identified. By doing so the cummulative cost of an invocation that exceeds a threshold value is determined. Srinivas [0020]

Regarding claim 15 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the one or more non-transitory computer-readable storage media of claim 11. 
Jeong as modified does not fully disclose wherein at least one of the identified implementation cruxes is a performance-impacting search definition element.
	Thumfart teaches wherein at least one of the identified implementation cruxes (storing an aggregation of counts for the nodes Col. 17 ln 24 - 25) is a performance-impacting search definition element (performance enhancement can be achieved Col. 17 ln 24)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Thumfart  wherein the one or more  implementation crux elements are performance-impacting elements. By doing so the framework can attempt to keep objects of the same compiler adjacent in the topological order so that separate submissions to the compiler are minimized for performance reasons. Thumfart Col 5 ln 48 - 51

Regarding claim 17 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the one or more non-transitory computer-readable storage media of claim 11
Jeong as modified further teaches wherein the hierarchical representation is a graph representation (a data dependency graph [0040])

Regarding claim 18 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the one or more non-transitory computer-readable storage media of claim 11
wherein reducing the hierarchical representation comprises traversing the hierarchical representation and setting a remove indicator for search definitions unrelated to the initial search definition.
	Thumfart teaches wherein reducing the hierarchical representation (ABS., associates nodes in the dependency graph can be pruned) (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23) comprises traversing (traversing Col 12 ln 32)  the hierarchical representation (dependency graph Col. 3 ln 8) and setting a remove indicator (the representation indicates that compilation is not necessary, Col. 4 ln 45 – 46) for database search definitions unrelated to the initial database search definition (responsive to determining that a source artifact is not necessary to compile, a source artifact node for the source artifact can be removed from the dependency graph representation Col. 8 ln 66 – Col. 9 ln 1 - 3)
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart wherein reducing the hierarchical representation comprises traversing the hierarchical representation and setting a remove indicator for search definitions unrelated to the initial search definition. By doing so a performance enhancement can be achieved by storing an aggregation of counts for the nodes in a strongly connected  component as described herein. Such aggregated counts can be stored as associated with respective strongly connected components. Thumfart Col. 17 ln 24 – 28)
Regarding claim 19 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the one or more non-transitory computer-readable storage media of claim 11
Jeong does not fully disclose wherein focusing the hierarchical representation comprises traversing the hierarchical representation and accessing the database search definitions based on references in the hierarchical representation.
	Thumfart teaches wherein focusing (removing Col. 10 ln 5)  the hierarchical representation (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23) comprises traversing  (traversing Col 12 ln 32)  the hierarchical representation (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23 and accessing the database search definitions (source artifact nodes Col. 11 ln 20) information that is compilable to an executable runtime see Col. 4 ln 67 – Col. 5 ln 1 - 5 based on references (resulting dependency graph 600 organized into strongly connected components 655Q-T. Col. 16 ln 8 - 9) in the hierarchical representation (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23
It would have been prima facie obvious to one of ordinary skill in the art before 
 wherein focusing the hierarchical representation comprises traversing the hierarchical representation and accessing the search definitions based on references in the hierarchical representation. By doing so the dependency graph can now be traversed to accomplish activation of A. Thumfart Col. 16 ln 24 - 25

Regarding claim 20 Jeong teaches a  system (Fig. 1, (125) unified optimizing system [0045]) comprising: one or more memories; (memory [0051]) one or more processing units (processing units, [0051]) coupled to the one or more memories; (memory [0051])  and one or more computer-readable storage media (one or
more computer-readable storage media or computer-readable storage devices. [0051]) storing instructions (computer-executable instructions [0059]) that, when loaded (stored [0059]) into the one or more memories, (memory [0051])   cause the one or more processing units (processing units, [0051]) to perform operations (causing a computing system to perform [0059]) comprising: receiving a request (Fig. 2, (210) receive input procedure [0053]) to identify implementation cruxes in a set of database queries of a database search definition set; (Fig. 15, (1500) combined query V1 and query V2 [0138]) generating a hierarchical representation (Fig. 6 (620) generate data dependency graph [0091]) of the set of database queries, (Fig. 15, (1500) combined query V1 and query V2 [0138]) wherein the hierarchical representation (Fig. 6 (620)  indicates dependencies between database queries (and edges can represent the dependencies [0099]) in the set of database queries; (Fig. 15, (1500) combined query V1 and query V2 [0138]) accessing (access 0164])  the hierarchical representation (dependency graph [0091]) of the set of database queries; (Fig. 15, (1500) combined query V1 and query V2 [0138])  identifying (identifying [0118])  a starting database  query (initial query [0092]) in the set of database queries; (Fig. 15, (1500) combined query V1 and query V2 [0138]) reducing (reducing [0219]) the hierarchical representation, (dependency graph [0091])  wherein the reducing (reducing [0219]) comprises: identifying one or more extra database queries (second query [0138]) unrelated to the starting database query (initial query [0092]) within the set of database queries(Fig. 15, (1500) combined query V1 and query V2 [0138])   based on the hierarchical representation, (dependency graph [0091]) and removing (removing [0186]) the one or more identified extra database queries; (second query [0138])  
Jeong does not fully disclose focusing the reduced hierarchical representation, wherein the focusing comprises: analyzing at least the starting database query in the reduced hierarchical representation to determine relevant elements in the starting database query based on context criteria, wherein the analyzing comprises setting a given relevance indicator associated with a given query element to indicate relevance as determined based on the context criteria, removing elements in at least the starting database query based on their respective associated context relevance indicators, wherein removed elements have associated indicators not indicating relevance, analyzing one or more database queries in the reduced hierarchical representation to determine relevant elements based on search definition criteria, wherein the analyzing comprises setting the given relevance indicator associated Page 6 of 10with the given query element to indicate relevance as determined based on the search definition criteria; removing elements in the one or more database queries based on their respective associated relevance indicators, wherein removed elements have associated indicators not indicating relevance; analyzing the database queries in the reduced focused hierarchical representation to identify implementation cruxes in the database queries based on crux criteria; generating a list of identified implementation cruxes; providing the generated list of identified implementation cruxes; using a code analyzer to analyze the identified implementation cruxes; generating suggestions based on output from the code analyzer for changes to the identified implementation cruxes to improve performance and/or results of the set of database queries; and providing the suggestions together with the list of identified implementation cruxes.
Thumfart teaches focusing (removing Col. 10 ln 5)  the reduced hierarchical representation, (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23 wherein the focusing (removing Col. 10 ln 5)  comprises: analyzing (examine Col. 10 ln 24)  at least the starting database query (the “start set” Col. 6 ln 29) in the reduced hierarchical representation (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23 to determine relevant elements (Example 8: 1. Only the definition of function b changed: Compiling ( changed) B is necessary Col. 7 ln 32 – 33) (Example 8: 3. Only type al changed: Compiling (unchanged) B is necessary. Col. 7 ln 36 - 37)  in the starting database query (the “start set” Col. 6 ln 29) based on context criteria, (where w.incomingFromExternal:=w.incomingFromExternal-1.Col. 13 ln 26) wherein the analyzing (examine Col. 10 ln 24)   comprises setting a given relevance indicator (status Col. 16 ln 64) associated with a given query element to (element v of V Col. 12 ln 46)  indicate relevance (necessary to compile Col. 5 ln 27)  as determined based on the context criteria, (where w.incomingFromExternal:=w.incomingFromExternal-1.Col. 13 ln 26)  removing elements (removing elements Col. 15 ln 46) in at least the starting database query (the “start set” Col. 6 ln 29) based on their respective associated context relevance indicators, (status can be indicated as special values Col. 17 ln 14 - 15)  wherein removed elements (removing elements Col. 15 ln 46)  have associated indicators not indicating relevance, (unnecessary-to-compile Col. 19 ln 54) analyzing (examine Col. 10 ln 24)  one or more database queries in the reduced hierarchical representation (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23 to determine relevant (necessary Col 7 ln 33) elements (function b Col. 7 ln 28) based on search definition criteria,  (where F.incomingFromExtemal:=F.incomingFromExternal-1 = 0. Col. 16 ln 42 – 43)  wherein the analyzing (examine Col. 10 ln 24)  comprises setting the given relevance indicator (status can be indicated as special values Col. 17 ln 14 - 15)  associated with the given query element (function b Col. 7 ln 28) to indicate relevance (unnecessary-to-compile Col. 19 ln 54) (necessary to compile Col. 5 ln 27)   as determined based on the search definition criteria; (where F.incomingFromExtemal:=F.incomingFromExternal-1 = 0. Col. 16 ln 42 – 43)  removing elements (removing elements Col. 15 ln 46)  in the one or more database queries (query like SELECT*FROM "MyTable" Col. 14 ln 40 - 41) based on their respective associated relevance indicators, (unnecessary-to-compile Col. 19 ln 54) (necessary to compile Col. 5 ln 27)   wherein removed elements(removing elements Col. 15 ln 46)   have associated indicators not indicating relevance; (unnecessary-to-compile Col. 19 ln 54) analyzing (examine Col. 10 ln 24)    the database queries (source artifacts Col. 4 ln 15) in the reduced focused hierarchical representation (Fig. 6, (655S) resulting dependency graph Col. 16 ln 9) as pruned. See also step in (Fig. 4, (440) unnecessary source artifact nodes are pruned in the dependency graph Col. 11 ln 20 – 23 
It would have been prima facie obvious to one of ordinary skill in the art before 

to identify implementation cruxes in the database queries based on crux criteria; (Suppose we are only interested in reporting invocations with cumulative costs that are greater than or equal to a threshold value of 5% in the component of interest to the user ( component X). [0018]) generating a list of identified implementation cruxes; (ABS., presenting to the user a list of costs associated with the selected invocations) (FIG. 2 shows version 1 of call tree for application A. In version 1, the hotspots in Components X and Y would be x3, x5, yl and y2. The costs for components X and Y would be 10"/o cost forX, and 14% cost forY.. FIG. 3 shows a version 2 of call tree for Application A. In version 2, the hotspots in Components X and Y would be x2 and yl. In version 2, cost for Y at 12% is about the same as in version 1, but the cost for X has declined to 5%. [0030]) and providing the generated list of identified implementation cruxes (a user interface 102 for receiving the inputs [0054])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong in view of Thumfart to incorporate the teachings of Srinivas to identify implementation cruxes in the queries based on crux criteria; generating a list of identified implementation cruxes; ) and providing the generated list of identified implementation cruxes. By doing so summarization of  performance costs on a component basis, can be done by analyzing call tree profiles for performance hotspot invocations in components of interest. Srinivas [0049].
using a code analyzer (parameter optimization system  [0115]) such as “code analyzer” to analyze the identified implementation cruxes; (adjustable parameters [0389] such as “implementation crux elements”) generating suggestions (generate the additional suggested trials [0115]) based on output from the code analyzer  (parameter optimization system  [0115]) such as “code analyzer” for changes to the identified implementation cruxes (adjustable parameters [0389] such as “implementation crux elements”) to improve performance (improve the overall performance [0092]) and/or results of the set of database queries; (results [0114]) and providing the suggestions (the additional suggested trials [0115]) together with the list of identified implementation cruxes (list of parameter values [0143])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong in view of Thumfart and  Srinivas to incorporate the teachings of  Golovin wherein using a code analyzer to analyze the identified implementation cruxes; generating suggestions based on output from the code analyzer for changes to the identified implementation cruxes to improve performance and/or results of the set of queries; and providing the suggestions together with the list of identified implementation cruxes.  By doing so the parameter optimization system of the present disclosure can be employed to simultaneously optimize or otherwise improve adjustable parameters associated with .

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (United States Patent Publication Number 20190362007) hereinafter Jeong, in view of Thumfart et al., (United States Patent Number 8978010) hereinafter Thumfart,  in view of Golovin et al., (United States Patent Publication Number 20200111018 hereinafter Golovin and in further view of Seetharama et al., (United States Patent Publication Number 20170004531) hereinafter Seetharama
Regarding claim 4 Jeong in view of Thumfart and in further view of Golovin 
teaches the method of claim 1. 
Jeong as modified does not fully disclose wherein the context criteria is selected  
from the group consisting of part of the Enterprise Search Semantic Key, a Response Field, a Freestyle Request Field, a Facetted Search Request Field, an Advanced Search Field, an Auto Completion Field, a Language Code Field, and referenced by a Data Control Language document.
Seetharama teaches wherein the context criteria (context criteria [0016]) is 
selected from the group consisting of part of the Enterprise Search Semantic Key, a Response Field, a Freestyle Request Field, a Facetted Search Request Field, an Advanced Search Field, an Auto Completion Field, a Language Code Field, and referenced by a Data Control Language document (documents that are formatted according to a predetermined schema [0017] such as “Data Control Language document”
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Seetharama wherein the context criteria is selected  from the group consisting of part of the Enterprise Search Semantic Key, a Response Field, a Freestyle Request Field, a Facetted Search Request Field, an Advanced Search Field, an Auto Completion Field, a Language Code Field, and referenced by a Data Control Language document. By doing so the context criteria specify a context for showing an advertisement from the campaign. Seetharama [0016].
 
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (United States Patent Publication Number 20190362007) hereinafter Jeong, in view of Thumfart et al., (United States Patent Number 8978010) hereinafter Thumfart,  in view of Golovin et al., (United States Patent Publication Number 20200111018 hereinafter Golovin and in further view of Slezak et al., (United States Patent Publication Number 20200004749) hereinafter Slezak
Regarding claim 5 Jeong in view of Thumfart and in further view of Golovin teaches the method of claim 1.
wherein the search definition criteria is selected from the group consisting of search definition criteria referenced by an element/field of a higher search definition, search definition criteria referenced by a WHERE condition of a higher search definition, search definition criteria referenced by a JOIN condition of a higher search definition and search definition criteria otherwise reference by a higher search definition.
	Slezak teaches wherein the search definition criteria (criteria for choosing ranges [0134]) such as “search definition criteria” is selected from the group consisting of search definition criteria (criteria for choosing ranges [0134]) such as “search definition criteria” referenced by an element/field (Fig. 14A device typename, disposition [0158]) of a higher search definition, (Fig. 14A SELECT device typename, disposition, COUNT{*), COUNT{DISTINCT dstipint) FROM events [0158]) search definition criteria(criteria for choosing ranges [0134]) such as “search definition criteria” referenced by a WHERE condition (Fig. 14 A WHERE srcipint = 172164362 AND dstport = 3306 [0158])  of a higher search definition, (Fig. 14A SELECT device typename, disposition, COUNT{*), COUNT{DISTINCT dstipint) FROM events [0158]) search definition criteria (criteria for choosing ranges [0134]) such as “search definition criteria” referenced by a JOIN condition (inner join (selectmin(left_value) -1 left_value, packrow_code
from gap [0228]) of a higher search definition (select righL value + 1, left_bound, coalesce(lead(left_ value, 1) over (partition by packrow_code order by code) - 1, [0228]) and search definition criteria (criteria for choosing ranges [0134]) such as “search definition criteria” otherwise reference by a higher search definition (Fig. 14A SELECT device typename, disposition, COUNT{*), COUNT{DISTINCT dstipint) FROM events [0158])
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Jeong to incorporate the teachings of Slezak  wherein the search definition criteria is selected from the group consisting of search definition criteria referenced by an element/field of a higher search definition, search definition criteria referenced by a WHERE condition of a higher search definition, search definition criteria referenced by a JOIN condition of a higher search definition and search definition criteria otherwise reference by a higher search definition. By doing so from the perspective of the engine developers and administrators, the outcomes of such "meta-queries" provide useful hints with regard to the credibility of the results of potential approximate SQL statements over the most meaningful values (represented as special values 295 in FIG. 22A), as well as, e.g., potential selectivity of approximate statements with filters over particular
columns (whereby selectivity grows proportionally with the growth of empty areas visible in FIG. 22B). Slezak [0229]

16 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., (United States Patent Publication Number 20190362007) hereinafter Jeong, in view of Thumfart et al., (United States Patent Number 8978010) hereinafter Thumfart in  view of Golovin et al., (United States Patent Publication Number 20200111018 hereinafter Golovin in view of  Srinivas et al., (United States Patent Publication Number 20070074189) and in further view of Paulini et al., (United States Patent Publication Number 20180038929) hereinafter Paulini
Regarding claim 16 Jeong in view of Thumfart, in view of Golovin and in further view of Srinivas teaches the one or more non-transitory computer-readable storage media of claim 11
Jeong as modified does not fully disclose wherein the suggested changes approved by the search developer are displayed on the user interface in an altered search definition set.
Paulini teaches wherein the suggested changes (suggested change [0031])  approved by the search developer (accept by user [0039]) are displayed on the user interface (the changed and/or adjusted values thereof are also displayed [0038]) in an altered search definition set (a change to the value of the at least one dependent scan parameter [0033]) such as “altered search definition set”
It would have been prima facie obvious to one of ordinary skill in the art before 

such as high image quality and/or short scan time by changing the values of the further dependent scan parameters. Paulini [0033].

Examiner's Request
12. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art

must also show how the amendments avoid such references or objections.


Conclusion

13. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Raghavan et al., (United States Patent Publication Number 20130282710) teaches “Auto-completion is an interactive process whereby a list of suggested query completions is continuously refined with each typed keystroke in the
search box.” [0128]
	Piecko et al., (United States Patent Publication Number 20200320045) teaches “a predefined query may be stored as a template query and comprise values of filtering criteria associated with the underlying objects” [0062].
14.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.

Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166